UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 26, 2011 SLM Funding LLC (Exact name of registrant as specified in its charter) Delaware 333-166301 04-3480392 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 12061 Bluemont Way, V3419, Reston, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 703 984-6419 Not Applicable Former name or former address, if changed since last report SLM Student Loan Trust 2011-2 (Exact name of registrant as specified in its charter) Delaware 333-166301-02 57-1176559 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) c/o The Bank of New York Mellon Trust Company, National Association 10161 Centurion Parkway Jacksonville, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 703 984-6419 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01Financial Statements and Exhibits In connection with the closing of SLM Student Loan Trust 2011-2, certain opinions of Shearman & Sterling LLP and Bingham McCutchen LLP relating to various tax matters and to the legality of the Notes are attached. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. 8.1Opinion of Shearman& Sterling LLP. 8.2Opinion of Bingham McCutchen LLP. EXHIBIT INDEX Exhibit Number Description Opinion of Shearman& Sterling LLP dated May 26, 2011 with respect to tax matters. Opinion of Bingham McCutchen LLP dated May 26, 2011 with respect to legality. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the issuing entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By:SLM FUNDING LLC Dated:May 26, 2011 By:/s/MarkD. Rein Name:Mark D. Rein Title:Vice President
